     Case 2:19-cv-00626 Document 12 Filed 09/30/19 Page 1 of 4 PageID #: 71


                   IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON

TRAVIS RHODES, as Personal
Representative of the Estate of
TIMOTHY E. RHODES,

             Plaintiff,

v.                                             Civil Action No. 2:19-cv-00626
                                               Honorable Thomas E. Johnston
DEPUTY SHERIFF MICHAEL KING,
and the ROANE COUNTY COMMISSION,

             Defendants.

                            DEFENDANTS’ MOTION TO DISMISS

      COME NOW the Defendants, Deputy Sheriff Michael King, and the Roane

County Commission, by counsel, Wendy E. Greve, Drannon L. Adkins, and the law firm

of Pullin, Fowler, Flanagan, Brown & Poe, PLLC, and respectfully move the Court to

dismiss this matter. In support of their Motion, these Defendants rely upon their

Memorandum of Law in Support of Their Motion to Dismiss, filed contemporaneously.

      WHEREFORE, Defendants, Deputy Sheriff Michael King and the Roane County

Commission, respectfully request that this Honorable Court dismiss the claims against

them, with prejudice. These Defendants request any and all other such further relief,

including costs and attorneys’ fees, whether legal or equitable in character, as to which

they may be entitled and to which this Court deems just and proper.

                                  DEPUTY SHERIFF MICHAEL KING, and
                                  the ROANE COUNTY COMMISSION

                                  By Counsel


                                  /s/ Drannon L. Adkins_______________
                                  WENDY E. GREVE, ESQ. (WVSB #6599)
                                  DRANNON L. ADKINS, ESQ. (WVSB #11384)
   Case 2:19-cv-00626 Document 12 Filed 09/30/19 Page 2 of 4 PageID #: 72




PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC
JamesMark Building
901 Quarrier Street
Charleston, West Virginia 25301
Telephone: (304) 344-0100
Facsimile: (304) 342-1545
E-Mail: wgreve@pffwv.com; dadkins@pffwv.com
     Case 2:19-cv-00626 Document 12 Filed 09/30/19 Page 3 of 4 PageID #: 73


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT CHARLESTON

TRAVIS RHODES, as Personal
Representative of the Estate of
TIMOTHY E. RHODES,

              Plaintiff,

v.                                                 Civil Action No. 2:19-cv-00626
                                                   Honorable Thomas E. Johnston

DEPUTY SHERIFF MICHAEL KING,
and the ROANE COUNTY COMMISSION,

              Defendants.

                                  CERTIFICATE OF SERVICE

       The undersigned counsel for defendants, Deputy Sheriff Michael King, and the Roane
County Commission, does hereby certify on this 30th day of September, 2019, that a true copy of
the foregoing “Defendants’, Deputy Sheriff Michael King and the Roane County Commission,
Motion to Dismiss” was served upon counsel of record by depositing same to them in the U.S.
Mail, postage prepaid, and addressed as follows:


       Counsel for Plaintiff
       L. Dante diTrapano, Esq. (WVSB #6778)
       Alex McLaughlin, Esq. (WVSB #9696)
       Benjamin D. Adams, Esq. (WVSB #11454)
       Calwell Luce diTrapano PLLC
       500 Randolph St.
       Charleston, WV 25302
       (304) 343-4326

       R. Booth Goodwin II, Esq. (WVSB #7165)
       Benjamin B. Ware, Esq. (WVSB #10008)
       Stephanie H. Daly, Esq. (WVSB #8835)
       Goodwin & Goodwin, LLP
       300 Summers St., Suite 1500
       P.O. Box 2107
       Charleston, WV 25328-2107
       (304) 346-7000


                                            /s/ Drannon L. Adkins_________________
                                            WENDY E. GREVE, ESQ. (WVSB #6599)
                                            DRANNON L. ADKINS, ESQ. (WVSB #11384)
    Case 2:19-cv-00626 Document 12 Filed 09/30/19 Page 4 of 4 PageID #: 74


Pullin, Fowler, Flanagan, Brown & Poe, PLLC
JamesMark Building
901 Quarrier Street
Charleston, West Virginia 25301
Telephone: (304) 344-0100
Facsimile: (304) 342-1545
E-Mail: gpullin@pffwv.com
